Tannenwald, Chief Judge, concurring: I am in full agreement with the majority and append these few comments to pinpoint an issue under section 280A with which we may well have to deal in the future. It seems to me that the majority and the dissenters, particularly the latter, are proceeding on the assumption that every taxpayer engaged in a trade or business must have a "principal place of business.” I do not think this is necessarily the case. In certain situations, the conduct of the taxpayer’s trade or business may be sufficiently diffused among a number of places (including the taxpayer’s residence) that there may be no "principal place of business” within the meaning of section 280A. Compare Rosenspan v. United States, 438 F.2d 905 (2d Cir. 1971), and Six v. United States, 450 F.2d 66 (2d Cir. 1971). See also Montgomery v. Commissioner, 64 T.C. 175, 180-181 (1975), affd. 532 F.2d 1088 (1976). Parker, J., agrees with this concurring opinion.